UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7925



HOWARD JEROME HINTON,

                                              Plaintiff - Appellant,

          versus


MARYLAND STATE DEPARTMENT OF CORRECTIONS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-05-
1809-AMD)


Submitted:   March 15, 2006                 Decided:   March 24, 2006


Before WILKINSON, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howard Jerome Hinton, Appellant Pro Se.    Scott Sheldon Oakley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Howard Jerome Hinton appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Hinton v.

Maryland State Dep’t of Corr., No. CA-05-1809-AMD (D. Md. Nov. 14,

2005).   We deny the motion for appointment of counsel and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -